Exhibit 10.29

PFENEX INC.

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is entered into by and
between Pfenex Inc. (the “Company”), and Hubert C. Chen (“Executive”). This
Agreement will be effective as of November 3, 2014 (the “Effective Date”).

1. Duties and Scope of Employment.

(a) Positions and Duties. Executive will serve as the Company’s Chief Medical
Officer. Executive will render such business and professional services in the
performance of Executive’s duties, consistent with Executive’s position within
the Company, as will reasonably be assigned to Executive by the Company’s Chief
Executive Officer. The period of Executive’s employment under this Agreement is
referred to herein as the “Employment Term.”

(b) Obligations. During the Employment Term, Executive will perform Executive’s
duties faithfully and to the best of Executive’s ability and will devote
Executive’s full business efforts and time to the Company. For the duration of
the Employment Term, Executive agrees not to actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the Company’s board of directors
(the “Board”), except as provided in Schedule 1.

2. At-Will Employment. The parties agree that Executive’s employment with the
Company will be “at-will” employment and may be terminated at any time with or
without Cause or notice. Executive understands and agrees that neither
Executive’s job performance nor promotions, commendations, bonuses or the like
from the Company give rise to or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of Executive’s employment
with the Company. However, as described in this Agreement, Executive may be
entitled to severance benefits depending on the circumstances of Executive’s
termination of employment with the Company.

3. Compensation.

(a) Base Salary. Effective as of the Effective Date and for the remainder of the
Employment Term, the Company will pay Executive an annual salary of $290,000 as
compensation for Executive’s employment services to the Company (the “Base
Salary”). The Base Salary will be paid periodically in accordance with the
Company’s normal payroll practices and be subject to the usual, required
withholdings. Executive’s salary will be subject to review and adjustments will
be made based upon the Company’s normal performance review practices.

(b) 2014 Bonus. Executive will be eligible to receive a one-time annual bonus of
$15,000 (the “2014 Bonus”) in connection with services performed in calendar
year 2014, provided Executive remains an employee of the Company on the date the
2014 Bonus is paid to Executive. The 2014 Bonus will be paid, less applicable
withholdings, as soon as practicable after the Board determines and approves
annual bonuses for other executive officers for calendar year 2014, but in no
event shall the 2014 Bonus be paid after March 15, 2015.



--------------------------------------------------------------------------------

(c) Target Bonus. Beginning with calendar year 2015 and for the remainder of the
Employment Term, Executive will be eligible to receive an annual bonus of up to
twenty-four percent (24%) of Executive’s Base Salary upon achievement of
performance objectives to be determined by the Board in its sole discretion (the
“Target Bonus”). The Target Bonus, or any portion thereof, will be paid, less
applicable withholdings, as soon as practicable after the Board determines that
the Target Bonus has been earned, but in no event shall the Target Bonus be paid
after the later of (i) the fifteenth (15th) day of the third (3rd) month
following the close of the Company’s fiscal year in which the Target Bonus is
earned or (ii) March 15 following the calendar year in which the Target Bonus is
earned.

4. Employee Benefits. During the Employment Term, Executive will be entitled to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other senior executives of the Company.
The Company reserves the right to cancel or change the benefit plans and
programs it offers to its employees at any time.

5. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.

6. Severance.

(a) Termination for other than Cause, Death or Disability Apart from a Change of
Control. If, outside of the Change of Control Period, (i) the Company (or any
parent or subsidiary or successor of the Company) terminates Executive’s
employment with the Company other than for Cause, death or Disability, or
(ii) the Executive resigns from such employment for Good Reason, then, subject
to Section 7, Executive will be entitled to receive:

(i) continuing payments of severance pay for a period of nine (9) months at a
rate equal to (x) the sum of (A) seventy-five percent (75%) of Executive’s Base
Salary rate, as then in effect, plus (B) the sum of all performance bonuses paid
to Executive for the Company’s fiscal year immediately preceding the fiscal year
in which Executive’s termination of employment occurs divided by (y) nine (9).
The severance will be paid, less applicable withholdings, in installments over
the severance period described herein with the first payment to commence on the
sixty-first (61st) day following Executive’s termination of employment (and
include any severance payments that otherwise would have been paid to Executive
within the sixty (60) days following Executive’s termination date), with any
remaining payments paid in accordance with the Company’s normal payroll
practices for the remainder of the severance period following Executive’s
termination of employment (subject to any delay as may be required by
Section 7(c)).

(ii) if Executive elects continuation coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) within the time
period prescribed pursuant to COBRA for Executive and Executive’s eligible
dependents, then the Company will reimburse Executive for the COBRA premiums for
such coverage (at the coverage levels in effect immediately prior to Executive’s
termination) until the earlier of (A) a period of nine (9) months from the date
of termination or (B) the date upon which Executive and/or Executive’s eligible
dependents are no longer eligible for COBRA continuation coverage. The
reimbursements

 

-2-



--------------------------------------------------------------------------------

will be made by the Company to Executive consistent with the Company’s normal
expense reimbursement policy. Notwithstanding the first sentence of this
Section 6(a)(ii), if the Company determines in its sole discretion that it
cannot provide the foregoing benefit without potentially violating, or being
subject to an excise tax under, applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company will in lieu thereof
provide to Executive a taxable monthly payment, payable on the last day of a
given month (except as provided by the following sentence), in an amount equal
to the monthly COBRA premium that Executive would be required to pay to continue
the group health coverage for Executive and/or Executive’s eligible dependents
in effect on the termination of employment date (which amount will be based on
the premium for the first month of COBRA coverage), which payments will be made
regardless of whether Executive and/or Executive’s eligible dependents elect
COBRA continuation coverage and will commence on the month following Executive’s
termination of employment and will end on the earlier of (x) the date upon which
Executive obtains other employment or (y) the date the Company has paid an
amount equal to nine (9) payments. Any such taxable monthly payments that
otherwise would have been paid to Executive within the sixty (60) days following
Executive’s termination date instead will be paid on the sixty-first (61st) day
following Executive’s termination of employment, with any remaining payments
paid as provided in the prior sentence (subject to any delay as may be required
by Section 7(c)). For the avoidance of doubt, the taxable payments in lieu of
COBRA reimbursements may be used for any purpose, including, but not limited to
continuation coverage under COBRA, and will be subject to all applicable tax
withholdings.

(b) Termination for other than Cause, Death or Disability or Resignation by
Executive for Good Reason Related to a Change of Control. If, within the Change
of Control Period (i) the Company (or any parent or subsidiary or successor of
the Company) terminates Executive’s employment with the Company other than for
Cause, death or Disability, or (ii) the Executive resigns from such employment
for Good Reason, then, subject to Section 8, Executive will be entitled to
receive:

(i) a lump sum payment equal to one hundred and fifty percent (150%) of the sum
of: (A) Executive’s Base Salary, as then in effect, or if greater, at the level
in effect immediately prior to the Change of Control, plus (B) Executive’s
Target Bonus in effect for the fiscal year in which Executive’s termination of
employment occurs (or, if applicable, the 2014 Bonus). The severance will be
paid, less applicable withholdings, on the sixty-first (61st) day following
Executive’s termination of employment in accordance with the Company’s normal
payroll practices (subject to any delay as may be required by Section 7(c)). For
the avoidance of doubt, if (x) Executive incurred a termination of employment
prior to a Change of Control that qualifies Executive for severance payments
under Section 6(a)(i); and (y) a Change of Control occurs within the three
(3)-month period following Executive’s termination of employment that qualifies
Executive for the superior benefits under this Section 6(b)(i), then Executive
shall be entitled to a lump-sum payment of the amount calculated under this
Section 6(b)(i), less amounts already paid under Section 6(a)(i).

(ii) if Executive elects continuation coverage pursuant to COBRA within the time
period prescribed pursuant to COBRA for Executive and Executive’s eligible
dependents, then the Company will reimburse Executive for the COBRA premiums for
such coverage (at the coverage levels in effect immediately prior to Executive’s
termination) until the earlier of (A) a period of eighteen (18) months from the
date of termination or (B) the date upon which Executive

 

-3-



--------------------------------------------------------------------------------

and/or Executive’s eligible dependents are no longer eligible for COBRA
continuation coverage. The reimbursements will be subject to the same
conditions, limitations, and restrictions as the COBRA benefits described in
Section 6(a)(ii); provided, however, that if the Company provides Executive a
taxable monthly payment in lieu of COBRA reimbursement, such payment will end on
the earlier of (x) the date upon which Executive obtains other employment or
(y) the date the Company has paid an amount equal to eighteen (18) payments; and

(iii) accelerated vesting as to one hundred percent (100%) of Executive’s
then-outstanding equity awards to acquire Company common stock.

(c) Termination for Cause, Death or Disability; Resignation without Good Reason.
If Executive’s employment with the Company (or any parent or subsidiary or
successor of the Company) terminates voluntarily by Executive (except upon
resignation for Good Reason), for Cause by the Company or due to Executive’s
death or Disability, then (i) all vesting will terminate immediately with
respect to Executive’s outstanding equity awards, (ii) all payments of
compensation by the Company to Executive hereunder will terminate immediately
(except as to amounts already earned), and (iii) Executive will only be eligible
for severance benefits in accordance with the Company’s established policies, if
any, as then in effect.

(d) Exclusive Remedy. In the event of a termination of Executive’s employment
with the Company (or any parent or subsidiary or successor of the Company), the
provisions of this Section 7 are intended to be and are exclusive and in lieu of
any other rights or remedies to which Executive or the Company may otherwise be
entitled, whether at law, tort or contract, in equity, or under this Agreement,
including any prior employment agreements entered into between the Company and
Executive. Executive will be entitled to no severance or other benefits upon
termination of employment with respect to acceleration of award vesting or
severance pay other than those benefits expressly set forth in this Section 7.

7. Conditions to Receipt of Severance; No Duty to Mitigate.

(a) Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 6(a) or (b) will be subject to Executive signing and not
revoking a separation agreement and release of claims in a form reasonably
satisfactory to the Company (the “Release”) and provided that such Release
becomes effective and irrevocable no later than sixty (60) days following the
termination date (such deadline, the “Release Deadline”). If the Release does
not become effective and irrevocable by the Release Deadline, Executive will
forfeit any rights to severance or benefits under this Agreement. In no event
will severance payments or benefits be paid or provided until the Release
becomes effective and irrevocable.

(b) Nonsolicitation. The receipt of any severance benefits pursuant to
Section 7(a) or (b) will be subject to Executive not violating the provisions of
Section 11. In the event Executive breaches the provisions of Section 11, all
continuing payments and benefits to which Executive may otherwise be entitled
pursuant to Section 6(a) or (b) will immediately cease.

(c) Section 409A.

(i) Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement

 

-4-



--------------------------------------------------------------------------------

that, when considered together with any other severance payments or separation
benefits, are considered deferred compensation under Code Section 409A, and the
final regulations and any guidance promulgated thereunder (“Section 409A”)
(together, the “Deferred Payments”) will be paid or otherwise provided until
Executive has a “separation from service” within the meaning of Section 409A.
Similarly, no severance payable to Executive, if any, pursuant to this Agreement
that otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until Executive has a “separation from
service” within the meaning of Section 409A.

(ii) Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred Payments
that are payable within the first six (6) months following Executive’s
separation from service, will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Executive’s separation from service. All subsequent Deferred Payments, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following Executive’s separation from service, but prior to the
six (6) month anniversary of the separation from service, then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Executive’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

(iii) Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Payments for purposes of
clause (i) above.

(iv) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined below) will not constitute Deferred Payments for
purposes of clause (i) above.

(v) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A. Executive agrees and
acknowledges that the Company makes no representations or warranties with
respect to the application of Section 409A and other tax consequences to any
payments hereunder and, by the acceptance of any such payments, Executive agrees
to accept the potential application of Section 409A and the other tax
consequences of any payments made hereunder.

 

-5-



--------------------------------------------------------------------------------

(d) Confidential Information Agreement. Executive’s receipt of any payments or
benefits under Section 6 will be subject to Executive continuing to comply with
the terms of Confidential Information Agreement (as defined in Section 10).

(e) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

8. Definitions.

(a) Cause. For purposes of this Agreement, “Cause” is defined as (i) the willful
failure, disregard, or refusal by Executive to perform the services hereunder or
follow the reasonable instructions of the Board; provided, however, that any
willful failure, disregard, or refusal by Executive to perform the services
hereunder that can reasonably be cured shall not constitute Cause unless cure is
not effected, as determined in good faith by the Board, within thirty (30) days
after notice thereof is received by the Executive from the Company; (ii) any
willful or grossly negligent act by the Executive having the effect of injuring,
in a material way (whether financial or otherwise) as determined in good faith
by the Board, the business or reputation of the Company or any of its
subsidiaries or affiliates; (iii) Executive’s conviction of, guilty plea, or
plea of nolo contendere to any felony or a misdemeanor involving moral
turpitude; (iv) the determination by the Company, after a reasonable and good
faith investigation by the Company following a written allegation by an employee
of the Company, that the Executive engaged in some form of harassment prohibited
by law (including, without limitation, age, sex, disability, or race
discrimination) unless Executive’s actions were specifically directed by the
Board; or (v) material breach by the Executive of any provision of this
Agreement or any Confidential Information Agreement.

(b) Change of Control. For purposes of this Agreement, “Change of Control” means
the occurrence of any of the following events:

(i) a change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection, the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change in Control; or

(ii) a change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s

 

-6-



--------------------------------------------------------------------------------

stock, (2) an entity, fifty percent (50%) or more of the total value or voting
power of which is owned, directly or indirectly, by the Company, (3) a Person,
that owns, directly or indirectly, fifty percent (50%) or more of the total
value or voting power of all the outstanding stock of the Company, or (4) an
entity, at least fifty percent (50%) of the total value or voting power of which
is owned, directly or indirectly, by a Person described in this subsection
(8)(b)(iii). For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A, as it has been and may be amended from time to time,
and any proposed or final Treasury Regulations and Internal Revenue Service
guidance that has been promulgated or may be promulgated thereunder from time to
time.

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

(c) Change of Control Period. For purposes of this Agreement, “Change of Control
Period” means the period that begins three (3) months prior to a Change of
Control and ends twelve (12) months following a Change of Control.

(d) Code. For purposes of this Agreement, “Code” means the Internal Revenue Code
of 1986, as amended.

(e) Disability. For purposes of this Agreement, “Disability” means that
Executive has been unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment for a period
of ninety (90) consecutive days or more, or more than one hundred and eighty
(180) days within any twelve (12)-month period, in each case, determined by the
Board.

(f) Good Reason. For the purposes of this Agreement, “Good Reason” means
Executive’s resignation within thirty (30) days following the expiration of any
Company cure period (discussed below) following the occurrence of one or more of
the following, without Executive’s express written consent: (i) a material
breach of any provision of this Agreement by the Company; (ii) any material
reduction by the Company of Executive’s duties, responsibilities, or authority
which causes Executive’s position to become of less responsibility or authority
than Executive’s position as of immediately following the Effective Date;
(iii) a material relocation of the Company’s principal place of business of
Executive outside of the San Diego Metropolitan area; or (iv) a material
diminution in Executive’s base salary. Executive will not resign for Good Reason
without first providing the Company with written notice of the acts or omissions
constituting the grounds for

 

-7-



--------------------------------------------------------------------------------

“Good Reason” within ninety (90) days of the initial existence of the grounds
for “Good Reason” and a reasonable cure period of not less than thirty (30) days
following the date the Company receives such notice during which such condition
must not have been cured.

(g) Section 409A Limit. For purposes of this Agreement, “Section 409A Limit”
will mean two (2) times the lesser of: (i) Executive’s annualized compensation
based upon the annual rate of pay paid to Executive during the Executive’s
taxable year preceding the Executive’s taxable year of Executive’s separation
from service as determined under Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Internal
Revenue Code for the year in which Executive’s separation from service occurred.

9. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 9, would be subject to the excise tax imposed by Section 4999
of the Code, then Executive’s severance benefits will be either:

(a) delivered in full, or

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to the excise tax under Section 4999 of the
Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. If a reduction in the
severance and other benefits constituting “parachute payments” is necessary so
that no portion of such severance benefits is subject to the excise tax under
Section 4999 of the Code, the reduction shall occur in the following order:
(1) reduction of the cash severance payments; (2) cancellation of accelerated
vesting of equity awards; and (3) reduction of continued employee benefits. In
the event that acceleration of vesting of equity award compensation is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant of Executive’s equity awards.

A nationally recognized certified professional services firm selected by the
Company, the Company’s legal counsel or such other person or entity to which the
parties mutually agree (the “Firm”) shall perform the foregoing calculations
related to the Excise Tax. The Company shall bear all expenses with respect to
the determinations by the Firm required to be made hereunder. For purposes of
making the calculations required by this Section, the Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Code
Sections 280G and 4999. The Company and Executive will furnish to the Firm such
information and documents as the Firm may reasonably request in order to make a
determination under this Section. The Firm engaged to make the determinations
hereunder shall provide its calculations, together with detailed supporting
documentation, to the Company and Executive within fifteen (15) calendar days
after the date on which Executive’s right to the severance benefits or other
payments is triggered (if requested at that time by the Company or Executive) or
such other time as requested by the Company or Executive.

 

-8-



--------------------------------------------------------------------------------

Any good faith determinations of the Firm made hereunder shall be final,
binding, and conclusive upon the Company and Executive.

10. Confidential Information. Executive agrees to execute the Company’s
Confidential Information and Invention Assignment Agreement (the “Confidential
Information Agreement”) concurrently with the execution of this Agreement.

11. Non-Solicitation. Until the date one (1) year after the termination of
Executive’s employment with the Company for any reason, Executive agrees not,
either directly or indirectly, to solicit any employee of the Company (or any
parent or subsidiary of the Company) to leave Executive’s employment either for
Executive or for any other entity or person.

12. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance or other disposition of Executive’s
right to compensation or other benefits will be null and void.

13. Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, or (iii) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:

If to the Company:

Pfenex

10790 Roselle St.

San Diego, CA 92121

Attn: Chief Executive Officer

If to Executive:

at the last residential address known by the Company.

14. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

15. Arbitration. Executive agrees that any and all controversies, claims, or
disputes with anyone (including the Company and any employee, officer, director,
stockholder or benefit plan of the Company in their capacity as such or
otherwise) arising out of, relating to, or resulting from

 

-9-



--------------------------------------------------------------------------------

Executive’s service to the Company, shall be subject to arbitration in
accordance with the provisions of the Confidential Information Agreement.

16. Integration. This Agreement, along with the Confidential Information
Agreement, represents the entire agreement and understanding between the parties
as to the subject matter herein and supersedes all prior or contemporaneous
agreements whether written or oral, including, but not limited to the offer
letter between the Company and Executive dated October 2, 2014. With respect to
equity awards granted on or after the date of this Agreement, the acceleration
of vesting provisions provided herein will apply to such equity awards except to
the extent the applicable equity award agreement expressly supersedes this
Agreement. This Agreement may be modified only by agreement of the parties by a
written instrument executed by the parties that is designated as an amendment to
this Agreement.

17. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

18. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

19. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

20. Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).

21. Acknowledgment. Executive acknowledges that Executive has had the
opportunity to discuss this matter with and obtain advice from Executive’s
private attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

22. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.

COMPANY:

 

PFENEX INC.     By:   /s/ Paul Wagner     Date:   3 NOV 2014 Title:   CFO      
       

EXECUTIVE:

    /s/ Hubert C. Chen     Date:   3 NOV 2014 Hubert C. Chen              

[SIGNATURE PAGE TO EXECUTIVE EMPLOYMENT AGREEMENT]

 

-11-



--------------------------------------------------------------------------------

SCHEDULE 1

[TO BE COMPLETED BY EXECUTIVE, IF APPLICABLE]

Not applicable.

/s/ Hubert C. Chen

 

-12-